Citation Nr: 1445217	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an effective date prior to March 24, 2008, for the award of service connection for chronic lumbosacral strain.  

3.  Entitlement to a compensable disability evaluation for the Veteran's chronic lumbosacral strain for the period prior to June 19, 2012.  

4.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's chronic lumbosacral strain for the period from June 19, 2012, to March 19, 2013.  

5.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's chronic lumbosacral strain for the period on and after March 20, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1957 to April 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Togus, Maine, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for lumbosacral strain and hearing loss.  In May 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for lumbosacral strain and bilateral hearing loss and remanded those issues to the RO for additional action.  

In November 2012, the Appeals Management Center (AMC) granted service connection for chronic lumbosacral strain and assigned a noncompensable evaluation for the period from March 24, 2008, to June 18, 2012, and a 20 percent evaluation for the period on and after June 19, 2012, for that disability.  In January 2014, the RO increased the evaluation for the Veteran's chronic lumbosacral strain from 20 to 40 percent and effectuated the award as of March 20, 2013.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

The report of the Veteran's April 1962 physical examination for service separation states that he exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 [20]
-5 [5]
0 [10]
-5 [5]
5 [10]
LEFT
-5 [10]
5 [15]
5 [15]
15 [25]
15 [20]

The numbers in the brackets reflect a converted score based upon the change in testing methods that occurred in 1966 and 1967.  The Board observes that the Veteran exhibited a minimal reduction in auditory acuity reflected by a left ear pure tone threshold of 25 db at 3000 Hz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that the threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss.)  

The report of a June 2012 VA audiological evaluation states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service." The examiner based her determination upon her finding that, "[a]t separation on 4/10/1962, an audiological evaluation revealed hearing sensitivity to be within the normal hearing range from .5-6 kHz in both ears."  

The Board observes that the June 2012 VA audiological evaluation is of limited probative value to the extent that it was based upon a determination that the Veteran's hearing was within normal limits at service separation.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA audiological evaluation is needed to adequately address the issues raised by the instant appeal.  

In January 2013, the Veteran submitted a notice of disagreement (NOD) with both the effective date of the award of service connection for chronic lumbosacral strain and the initial evaluation assigned for that disability.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological evaluation in order to determine the etiology of his bilateral sensorineural hearing loss and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral sensorineural hearing loss had its onset during active service; is related to his in-service noise exposure and/or reduced left ear auditory acuity manifested at service separation; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Issue a SOC to the Veteran and his accredited representative which addresses the Veteran's claims of entitlement to an effective date prior to March 24, 2008, for the award of service connection for chronic lumbosacral strain and a compensable evaluation for the period prior to June 19, 2012, an evaluation in excess of 20 percent for the period from June 19, 2012, to March 19, 2013, and an evaluation in excess of 40 percent for the period on and after March 20, 2013 for his chronic lumbosacral strain.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The Veteran should be advised that the issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  

3.  Then readjudicate the issue of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

	(CONTINUED ON NEXT PAGE)


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

